Case 1:17-cr-00101-LEK Document 616 Filed 10/22/19 Page 1 of 2   PageID #: 5342




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       “NOTICE TO THE COURT
          Plaintiff,                   THAT PRIVATE ATTORNEY
                                       GENERAL Anthony Williams
         v.                            WILL HAVE DOCUMENTS
                                       FILED BY ANYONE WHOM
                                       HE DESIGNATES;”
   ANTHONY T. WILLIAMS,                DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
          Defendant.                   OF SERVICE



       “NOTICE TO THE COURT THAT PRIVATE ATTORNEY
    GENERAL Anthony Williams WILL HAVE DOCUMENTS FILED
             BY ANYONE WHOM HE DESIGNATES”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides    “NOTICE       TO    THE     COURT      THAT       PRIVATE

   ATTORNEY            GENERAL    Anthony     Williams    WILL      HAVE
Case 1:17-cr-00101-LEK Document 616 Filed 10/22/19 Page 2 of 2   PageID #: 5343




   DOCUMENTS FILED BY ANYONE WHOM HE DESIGNATES;”

   Declaration of Counsel and Exhibit “A.”

      Dated: October 22, 2019




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
